Case 1:18-cv-00681-RJL Document 140 Filed 01/31/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH, Case No. 1:18-cv-00681-RJL

Honorable Richard J, Leon
Plaintiff,

Vv.
EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
Defendants.
NOTICE OF SUPPLEMENTAL AUTHORITY

In compliance with the Court’s Order, dated January 24, 2020, Dkt. 133, Defendant
Edward Butowsky (“Defendant” or “Mt. Butowsky”) hereby supplements Defendants’ Motion to
Extend or Stay Discovery with the relevant medical records of Mr. Butowsky, together with a
letter from Dr. Richard Reitman, Mr. Butowsky’s treating physician underscoring the complexity
of Mr. Butowsky’s condition and the limitations it places on his participation in litigation
proceedings (the “Reitman Letter’).

The medical records are set forth on Exhibits 1 and 2 (collectively, the “Medical
Records”) to the Declaration of Eden P, Quainton, dated January 31, 2020 (the “Quainton
Decl.) and the letter of Dr. Reitman is set forth on Exhibit 4 to the Quainton Decl. The

Medical Records provide detailed support for the facts set forth in the Declaration of Edward

Butowsky, previously filed at Dkt. 97-9.
Case 1:18-cv-00681-RJL Document 140 Filed 01/31/20 Page 2 of 4

nM

|
Case 1:18-cv-00681-RJL Document 140 Filed 01/31/20 Page 3 of 4

Sa
Rola ae Banana

Dr. Reitman summarizes his patient’s condition as follows:

Mr. Butowsky has been dealing with a very complex, chronic orthopedic
condition since March 2017. He recently underwent a complicated
surgical procedure that involved removal of a hip prosthesis and
implantation of a methylmethacrylate antibiotic spacer, remove of entire
acetabular component and removal of entire femoral component.
Following the surgery, Mr. Butowsky was readmitted after reporting
intractable pain and hemorrhaging from the incision site. He is scheduled

for another surgery on around the beginning of March.
Quainton Decl. Ex. 3.

Dr. Reitman concludes that Mr. Butowsky’s current condition renders him unable to
travel or participate in any legal proceedings, including depositions, and that he is anticipated to
remain similarly limited until and for approximately 6-8 weeks following his scheduled follow-
up surgery on or about the beginning of March. Quainton Deel,,. Ex.3.

Mr. Butowsky respectfully submits that the medical evidence is overwhelming and fully
supports his request for a discovery extension of 120 days to prepare his defense adequately in
the above-captioned matter.

Dated: January 31, 2020
/s/ Eden Ouainton
EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
QUAINTON LAW, PLLC
1001 Avenue of the Americas, 11th Floor

New York, New York 10018
Telephone: (212) 813-8389

E-mail: equainton@gmail.com
Attorneys for Defendant Edward Butowsky

 

' The discharge summary was provided following Mr. Butowsky’s January 10, 2020 surgery.
Quainton Decl. at {3. The aftercare plan of physical therapy and medication remains the same
following Mr. Butowsky’s most recent admission. Id. at 4 4.

3
Case 1:18-cv-00681-RJL Document 140 Filed 01/31/20 Page 4 of 4

CERTIFICATE OF SERVICE

The undersigned counsel certifies that on Jan uary 31, 2020, the foregoing document was
filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.

QUAINTON LAW, PLLC

{s/ Eden QOuainton

EDEN P. QUAINTON, ESQ.

1001 Avenue of the Americas, 1 1th Floor
New York, New York 10018

Telephone: (212) 813-8389

E-mail: equainton@gmail.com

Attorneys for Defendant Edward Butowsky
